 

 

 

Case 7:15-cv-07543-NSR-LMS Document 162 Filed O#@etRe—Page-Fé6re

 

 

 

 

 

 

 

 

Usp SDNY
| DOCUMENT
\| ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 1171 2e20.
. | ;
SAFE STEP WALK-IN TUB CO.,
Plaintiff(s), RESCHEDULING
ORDER
- against -
15 Civ. 7543 (NSR)
CKH INDUSTRIES, INC.,
Defendant(s).
x

 

NELSON S. ROMAN, U.S.D.J.:

Due to pending discovery motions before Judge Smith, the above case
previously scheduled for a Status Conference on July 10, 2020 is hereby adjourned
until August 7, 2020 at 10:30 am to be held via teleconference unless otherwise
directed by the Court.

To access the teleconference, please follow these directions: (1) Dial the
Meeting Number: (877) 336-1839; (2) Enter the Access Code: 1231334 #; (3)
Press pound (#) to enter the teleconference as a guest.

In preparation for and while engaging in a teleconference, please follow these
guidelines:

1. Use a landline whenever possible.
2. Use handset rather than speakerphone.

3. Identify yourself each time you speak.
Case 7:15-cv-07543-NSR-LMS Document 162 Filed 07/07/20 Page 2 of 2

4. Be mindful that, unlike in a courtroom setting, interrupting can render both
speakers unintelligible.

5. Mute when not speaking to eliminate background noise, i.e., dog barking,
kids playing, sirens, papers shuffling, emails pinging, drinking, breathing. It all
comes through. This will also prevent interruptions.

6. Avoid voice-activated systems that don’t allow the speaker to know when
someone else is trying to speak and they cut off the beginning of words.

7. Spell proper names.

8. Have judge confirm reporter is on the line.

9. If someone hears beeps or musical chimes, that means someone has either
come in or left the conference. Please be aware that the judge may need to clarify
that the reporter has not lost the line. (This has happened before, and the reporter had
to dial back in and tell the judge the last thing that the court reporter transcribed.)

—

SO ORD BRED.
Dated: White Plains, New York me —
July 7, 2020

 

Hoa. Nelson S. Roman, U.S.D.J.
